                          IN THE UNITED DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


UNITED STATES OF AMERICA                         )
     Plaintiff,                                  )
                                                 )
                                                 )
v.                                               )    Case No.: 2:19-cr-00013
                                                 )
                                                 )
GEORGIANNA A.M. GIAMPIETRO                       )    Chief Judge Waverly D. Crenshaw, Jr.
    Defendant.                                   )


      RESPONSE TO GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER
       PERTAINING TO UNDERCOVER AND ONLINE COVERT EMPLOYEES


       The defendant, Georgianna A.M. Giampietro, by and through her attorneys, responds to

the government’s Motion for a Protective Order Pertaining to Undercover and Online Covert

Employees which seeks thirteen protective measures for critical undercover (“UCE”) and online

covert (“OCE”) employee (hereafter, collectively, “undercover”) witnesses. Doc. 108. Pursuant to

the Confrontation Clause of the Sixth Amendment of the United States, the right to an impartial

jury under the Sixth Amendment of the United States and Roviaro v. United States, 77 S. Ct. 623,

(1957), to the extent that this Court finds that protective measures are necessary, the defendant

moves this Court to: (1) find that the government’s proposed protective prohibitions on relevant

issues for cross-examination violate the defendant’s right to confront the witnesses against her; (2)

reject the government’s proposed restrictions on the facial appearance of the undercovers in order

to prevent closure of the Court, in favor of the superior option of limited closure of the Court as

outlined in United States v. Alimehmeti, 284 F. Supp. 3d 477, 491 (S.D.N.Y. 2018); (3) ensure the

jury is not prejudiced by knowledge of any protective measures; and (4) order that the government



                                                 1

  Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 1 of 16 PageID #: 1020
expansively produce any negative Giglio and Brady material related to the undercovers. Giglio v.

United States, 92 S. Ct. 763 (1972) and Brady v. Maryland, 83 S. Ct. 1194 (1963).


                     I.      Protective Measures Sought by the Government

       The government has requested a proposed protective order setting forth the below:

1. The UCEs and the OCEs may testify at trial using undercover pseudonyms without publicly
disclosing their true identities;

2. The defense shall be prohibited from asking any questions that would reveal personally
identifiable information or could lead to the discovery of the true identities of the UCE and the
OCEs (to include name, contact information, address, or date or place of birth);

3. The defense shall be prohibited from asking any questions designed to identify certain online
monikers or personas;

4. The defense shall be prohibited from asking any questions about other investigations in which
the UCE and OCEs may have been or may be involved, including any ongoing investigations;

5. The defense shall be prohibited from asking any questions that would reveal the nature or extent
of the FBI’s undercover techniques or undercover training program;

6. The UCE and OCEs may testify in a manner that prevents their facial appearance from being
revealed to the public, and their appearance will be obscured in any video or photographic evidence
introduced during trial;

7. The UCE and OCEs may testify in light disguise;

8. Any recordings of the voices of the UCE and OCEs, apart from the official court record, are
prohibited;

9. No public disclosure of any audio or video recording, or similar reproduction of the voices or
visual images of the UCE or OCEs while testifying, shall be permitted;

10. All non-official recording devices shall be prohibited from being in the courtroom in which
the UCE and OCEs testify, including personal cellular phones;

11. No courtroom sketches of the UCE or OCEs appearing as witnesses shall be permitted;

12. The UCE and OCEs shall be permitted to use a non-public entrance to and exit from the
courthouse and the courtroom; and




                                                2

  Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 2 of 16 PageID #: 1021
13. The Protective Order sought by this motion may only be modified through a written
superseding order issued by this Court.1

                                         II.     Argument


        The government’s requested protective measures implicate two separate but related

constitutional rights: the defendant’s rights to due process and to confront the witnesses against

her under the Fifth and Sixth Amendments, as well as the requirement of a public trial and the

ability to report on such a trial under the First and Sixth Amendments.

        The government argues that its requested protective measures are necessary in order to

avoid the closure of the courtroom during testimony of the undercovers. In so doing, the

government necessarily places a higher premium on the public’s right to attend a trial than the

potential resulting prejudice to the defendant. That, of course, can never be the case. As the

Supreme Court explained, at trial “the need for a truthful verdict outweighs society’s need for the

[confidential] privilege.” McCray v. Illinois, 87 S. Ct. 1056, 1060 (1967) . Accordingly, as

discussed below, every court to consider the issue has erred on the side of closure to protect the




1
   The government’s proposed protective measures include standard restrictions on federal
proceedings in items 8 and 10 which the defense does not oppose, with one caveat. In order to
prevent the jury from perceiving that there is a particular threat posed by the defendant (which has
not been alleged by the government), any announcements regarding cellphones should be made
outside of the jury’s presence. Additionally, the defense respectfully submits that as officers of the
Court, counsel should be permitted to retain their personal cellphones, as long as they are turned
off during proceedings. In addition to these standard restrictions, the government proposes
restrictions on courtroom sketch artists in item 11 and permission to use a non-public entrance in
item 12. With regard to item 11, the defense herein seeks partial closure of the courtroom as an
alternative to the measures suggested by the government, potentially mooting the issue of
courtroom sketch artists as they would not be present in the courtroom. In the event that the Court
adopts alternative measures to partially closing the courtroom, the defense has no objection to a
prohibition of sketches of any of the undercover witnesses provided the courtroom sketch artists,
should there be any, are directed outside the presence of the jury. With regard to item 12, the
defense has no objection.
                                                  3

    Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 3 of 16 PageID #: 1022
defendant’s rights, rather than putting in place the measures suggested by the government that

would prejudice the defendant.

         In fact, the requirement to consider alternatives to closure is not even before this Court.

Under the Sixth Circuit’s case law, a defendant or a third party must raise the objection to a closed

hearing before the Court is required to consider alternatives. See Johnson v. Gidley, No. 16-1373,

2016 U.S. App. LEXIS 23477, *6 (6th Cir. Dec. 6, 2016) (holding that “[a] defendant is only

entitled to have the trial court weigh the various interests discussed in Waller and Presley if the

defendant objects”), citing Waller v. Georgia, 104 S. Ct. 2210, 2215 (1984). Here, the defendant

not only does not object to partial closure, but urges the Court to utilize this protective measure as

the purportedly least impactful to the defendant. 2


A.       The defendant’s rights to due process under the Fifth Amendment and right to
         confront the witness under the Sixth Amendment

         In assessing the appropriateness of the protective order requested by the government, the

government maintains a “privilege to withhold from disclosure the identity of persons who furnish

information of violations of law to officers charged with enforcement of that law," but "[t]he scope

of the privilege is limited by its underlying purpose.” Roviaro v. United States, 77 S. Ct. 623, 627




2
 Courts distinguish between “full courtroom closures and partial courtroom closures.” See Garcia
v. Bertsch, 470 F.3d 748, 752 (8th Cir. 2006) (“Many courts ... have distinguished the complete
closure in Waller from partial closures”). “Whether a closure is total or partial ... depends not on
how long a trial is closed, but rather who is excluded during the period of time in question.” United
States v. Thompson, 713 F.3d 388, 395 (8th Cir. 2013). A total closure is the exclusion of all
persons from the courtroom for some period while a partial closure involves excluding one or
more, but not all, individuals for some period. Judd v. Haley, 250 F.3d 1308, 1316 (11th Cir. 2001).
Partial closures generally extend to the public but permit close family members or other persons
with a significant interest to attend. The defendant submits that, in this case, a partial closure is
appropriate. However, the defendant notes that in the present case this is likely to be a distinction
without a difference because the defendant’s close family relatives will likely be listed on the
defense’s witness list and therefore excludable on an alternative basis.
                                                  4

     Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 4 of 16 PageID #: 1023
(1957). “Where the disclosure of an informer's identity, or of the contents of his communication,

is relevant and helpful to the defense of an accused, or is essential to a fair determination of a

cause, the privilege must give way.” Id. at 628. In conducting this analysis, “no fixed rule with

respect to disclosure is justifiable.” “[T]he problem is one that calls for balancing the public interest

in protecting the flow of information against the individual's right to prepare his defense.” Id. at

629. Whether the informant's identity is material “depend[s] on the particular circumstances of

each case, taking into consideration the crime charged, the possible defenses, the possible

significance of the informer's testimony, and other relevant factors.” Id.

        As a starting point, the government has not offered any specific evidence to support their

request. Instead, the government provides only general information concerning the undercovers.

It cites to FBI Assistant Director Jill Sanborn’s declaration, which generically states that the FBI’s

undercover personnel are a small group of highly trained individuals that use important techniques

central to the FBI’s national security mission. The threat posed by disclosure is described, without

particularization, as preventing assets from working in the future, revealing the nature and training

of the assets and dissuading others from joining the undercover program. Ms. Sanborn states that

this threat is not imaginary because terrorist organizations in the past have posted personal

identifying information of other undercovers online. Doc. 108 at 15. What the government does

not say, however, is whether any of the undercovers in this case continue to work undercover in

the same area, whether any of the undercovers have ever been threatened, whether they have ever

encountered suspects in the courthouse or faced any direct threats during this investigation. It is

that level of particularization that would justify the protection of the undercovers’ identity in the

courtroom. See Okonkwo v. Lacy, 104 F.3d 21, 25 (2d Cir. 1996) (holding that revealing the

undercover’s identity has to cause "jeopardy to the undercover officer's effectiveness," or



                                                   5

  Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 5 of 16 PageID #: 1024
jeopardize his life by reason of exposure of his identity); see also id. To do otherwise is to create

a blanket rule for terrorism cases where the identity for undercover employees may always be

withheld.

B.        Impact on the defendant’s right to confront the witness

          The Confrontation Clause of the Sixth Amendment protects a criminal defendant’s right to

cross-examine adverse witnesses. See Smith v. Illinois, 88 S. Ct. 748 (1968). Nevertheless, the

right is not absolute and “trial judges retain wide latitude insofar as the Confrontation Clause is

concerned to impose reasonable limits on such cross-examination based on concerns about, among

other things, harassment, prejudice, confusion of the issues, the witness' safety, or interrogation

that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 106 S. Ct. 1431, 1435

(1986).

      The government requested protective measures 2, 3, 4 and 5 to restrict the defendant’s right to

cross-examine the undercovers, thereby implicating the Confrontation Clause. The proposed

protective measures prohibit the defense from: (a) asking any questions that would reveal

personally identifiable information or could lead to the discovery of the true identities of the UCE

(protective measure 2); (b) asking any questions about other investigations in which the UCE and

OCEs may have been or may be involved, including any ongoing investigations (protective

measure 4); (c) asking any questions that would reveal the nature or extent of the FBI’s undercover

techniques or undercover training program (protective measure 5); and (d) asking any questions

designed to identify certain online monikers or personas (protective measure 3).




                                                   6

     Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 6 of 16 PageID #: 1025
          1. Restrictions on cross-examination that could reveal true identities


          The defense does not dispute that questions about a witness’ name, contact information,

address, or date or place of birth are rarely relevant in cross-examination. 3 Accordingly, where

courts have found that there is an interest in protecting the undercover’s identity, courts have

routinely restricted this area of cross-examination absent a showing of particular relevance. See

United States v. Alimehmeti, 284 F. Supp. 3d 477, 491 (S.D.N.Y. 2018) (finding that the

undercover’s identity was neither exculpatory nor went to his credibility). The defense, however,

notes that such a restriction cannot be license by the government to raise issues related to the

witness’s true identity free from cross-examination. For example, were the government to offer

evidence citing the reports of confidential informants for the reasons that they instituted the present

investigation, then the identity of these confidential informants becomes directly at issue. See, e.g.,

United States v. Hearn, 500 F.3d 479, 483 (6th Cir. 2007) (holding that restriction on the

defendant’s right to cross-examination on identities of confidential informants was prejudicial

error, when the government entered testimony regarding the details of reports from confidential

informants).


          2. Restrictions on cross-examination concerning undercover techniques and/or FBI
             training, other undercover investigations, and online personas and monikers.
          In addition to restricting cross-examination directly bearing on the undercovers’ identities,

the government also proposes restricting the cross-examination of undercover agents on a broad

variety of topics. The Supreme Court observed in Rovario that “[t]he scope of the privilege

[undercover identity] is limited by its underlying purpose. Thus, where the disclosure of the

contents of a communication will not tend to reveal the identity of an informer, the contents are


3
    This information more generally pertains to locating a witness, which is not at issue here.
                                                    7

    Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 7 of 16 PageID #: 1026
not privileged.” Rovario, 77 S. Ct. at 627. Facially, none of these topics are directly related to the

undercover informant privilege recited in Rovario because they do not tend to reveal the identity

of the undercovers. The undercovers’ participation in other investigations would only reveal their

identity where that investigation had resulted in the discovery of their true identity. Likewise, the

undercovers’ techniques and training would not reveal the identities of the undercovers unless the

information was publicly available and would enable a third party to discover their identities by

means of comparing their publicly available experience to their in-court testimony. Finally, the

online personas and monikers used by the undercovers in this case have no potential to reveal their

identity. Presumably, these fictional names were chosen specifically because they did not directly

relate to the undercover and would protect them from discovery. Accordingly, the undercover

privilege is not relevant to any of these.

        Instead, the Alimehmeti court, cited by the government, approached these topic areas from

the Fed. R. Evid. 402 and 403 balancing test. Alimehmeti, 284 F. Supp. 3d at 494. Unlike

Alimehmeti, the defendant here can articulate a theory of relevance for each of these specific areas

of cross-examination. With regard to FBI undercover techniques and training, the defense has

separately indicated that it does not intend to pursue an entrapment instruction. 4 Nevertheless, each



4
  The decision to forego an entrapment defense is a tactical one by counsel as there is ample
evidence to suggest that the defendant here was entrapped, including the government’s initiation
of travel to Syria, the use of a fictitious religious leader and the invocation of the fictional
friendship between the undercover and the defendant to aid the undercover and her husband in
their efforts to travel to Syria. The defendant nevertheless has chosen to forego the entrapment
defense based on the existence of propensity evidence which could lead a reasonable finder of fact
to conclude that the defendant was not entrapped. The decision, however, is contingent on the
Court’s exclusion of the propensity evidence that the government seeks to separately admit. Should
this evidence be admitted for a purpose other than showing propensity, then counsel would
necessarily reconsider the decision to forego the entrapment defense. Pursuing the entrapment
defense provides a separate basis for the necessity of information. See Rovario, 77 S. Ct. at 627
(holding that “the disclosure of an informer's identity, or of the contents of his communication, is
relevant and helpful to the defense of an accused, or is essential to a fair determination of a
                                                  8

    Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 8 of 16 PageID #: 1027
of these areas is relevant. Training is relevant to show the bias of the undercover agents and to

explore their understanding of the defendant’s conversations. For instance, the defendant and the

undercover repeatedly use Arabic phrases and Quranic passages and teachings in their

conversations. The undercovers’ understanding of what the defendant was attempting to

communicate is a product of their training and experience. Likewise, the undercovers’

observations are a product of their experience. Unfortunately, some FBI agents have been exposed

to anti-Muslim propaganda as part of their training. See Southern Poverty Law Center Intelligence

Report, FBI Used Training Materials from Anti-Muslim Extremists: Controversy erupted in July

when it was revealed that the FBI was using anti-Muslim propaganda in the training of some

counterterrorism       agents.      SPLC,       November        15,      2011,      located       at

https://www.splcenter.org/fighting-hate/intelligence-report/2011/fbi-used-training-materials-anti-

muslim-extremists (describing anti-Muslim materials provided to FBI counterterrorism agents

during training). Cross-examining FBI agents regarding their training on Islam and Muslims is,

under the circumstances, completely appropriate. Finally, the defense notes that Giglio material

has not yet been produced regarding the undercover agents which may well open other areas of

cross-examination.5 In short, the broad prohibitions requested by the government on questions




cause[,]” and finding that the withholding of the informant’s identity prejudiced the ability of the
defendant) Id. Here, any defense of entrapment would encompass the areas the government seeks
to preclude.
5
  The government’s request not to disclose the identities of their undercover and covert employees
does not diminish the requirement that it search for negative Giglio material on each of these
employees. In fact, because the defendant will not have the identities of these employees to conduct
its own investigation, the government should view its duties under Giglio and Brady more
expansively in producing any adverse information relating to any of the undercover or covert
employees. Specifically, the defendant requests that the government provide not just material
related to the employees’ professional performance, but any negative material outside of their
performance (i.e. lawsuits, arrest and criminal records, personal matters etc.) See United States v.
Overton, No. 15-CR-9S, 2017 U.S. Dist. LEXIS 22398, *8 (W.D.N.Y. Feb. 16, 2017).
                                                 9

  Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 9 of 16 PageID #: 1028
related to undercover training and techniques only tangentially affect, if at all, the witness’ identity,

and would infringe upon the defendant’s right to confront the witnesses against her.

        a. Restrictions on questions concerning other investigations


        In this case, the defendant and the undercovers participated in group chats with two other

women, both of whom are potential witnesses in this case. 6 Both of these women were

simultaneously investigated by the government utilizing the same undercovers. W-1 was

subsequently charged in a separate action in Alabama and W-2 may still be under investigation.

Although a conspiracy is not charged in this case, the investigations of W-1 and W-2 are

inextricably intertwined with the investigation of the defendant. Under the government’s proposed

protective order, the defense would be prohibited from asking the undercovers or the witnesses

about their dealings with each other and conversations where both of the witnesses, along with the

undercover and the defendant, were all participants. Foreclosing cross-examination about these

investigations as the government suggests not only would exclude relevant information, it would

permit the government to tell a one-sided story that obscures the truth.


        b. Restrictions on questions concerning online personas and monikers


        Contrary to the government’s representation that all of the restrictions proposed are similar

to measures endorsed by other courts, the proposal regarding online personas and monikers is

novel.7 Not only do the online personas and monikers not constitute evidence that would reveal


6
 Government’s Notice of 404(b) Evidence, Doc. 102, at 6.
7
 The government’s request here also necessarily implicates Fed. R. Evid. 1002. Presumably, the
government intends to introduce electronic documents in this case with the monikers and online
personas of the government’s undercovers redacted. This redaction violates Fed. R. Evid.
1001(4)’s requirement that a duplicate “accurately reproduces the original” and Fed. R. Evid.
1003’s requirement that the circumstances do not make it unfair to admit the duplicate. The
defendant argues in full its opposition to the government’s proposal for the undercovers to testify
                                                   10

    Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 10 of 16 PageID #: 1029
the true identity of the undercovers, such an order will lead to confusion by the finder of fact and

prejudice the defendant. The online monikers and personas are used throughout the defendant’s

conversations, both online and in-person with the undercovers. Eliminating the ability to reference

these documents by name creates confusion because, without them, it is not readily apparently

who the individuals are talking about. Imagine for a moment cross-examining W-1 with one of the

conversations:

       Counsel: “Well this conversation occurred between you and UCE-1.”

       Witness: “I don’t know who UCE-1 is.”

       Counsel: “Well that’s the person indicated in this document.”

       Witness: “I don’t know who that person is.”

       Counsel: “Did you subsequently learn that one of the persons you contacted was an

       undercover?”

       Witness: “Yes.”

       Counsel: “Is that the person in this document?”

       Witness: “I don’t know.”

       In addition to prejudicing the right to effectively confront witnesses, the redaction of the

online personas and monikers confuses the jury. The defense represents that there are at least 100

conversations between the undercovers, the defendant and other witnesses in this case. During the

course of reviewing these materials, the defense itself has often become confused as to who is

making the relevant statements in any particular conversation. Without using the online personas

and monikers, the jury is also highly likely to be confused.



“in a manner that prevents their facial appearance from being revealed to the public, and their
appearance will be obscured in any video or photographic evidence introduced during trial”
(emphasis added).
                                                11

 Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 11 of 16 PageID #: 1030
       Finally, and most importantly, the prohibition of evidence concerning the online persons

and monikers will prejudice the defendant by suggesting to the jury that the defendant poses a

threat to the government agents. In the primary case cited by the government, it was this prejudice

that led the court to reject suggested alternative measures to partial closure of the court to protect

the identity of the undercover informants. See Alimehmeti, 284 F. Supp. 3d at 494 (rejecting the

use of disguise or a screen in favor of partial closure due to the risk that the jury would infer that

the defendant presents a danger.); see also United States v. Hernandez, No. S1 12 CR 809 PKC,

2013 U.S. Dist. LEXIS 107221, 2013 WL 3936185, *2 (S.D.N.Y. July 29, 2013) (rejecting the use

of a screen or disguise). “And because the jury would likely discern the fact of an [undercover’s]

disguise—including to the extent the undercover presented differently in the court than in a video

recording—the jury might infer a potential for danger or retaliation against the [undercover], and

draw negative inferences adverse to [the defendant].” Alimehmeti 284 F. Supp. 3d at 489, citing

Memorandum and Order, United States v. Pugh, 1:15-cr-00116-NGG, 2016 U.S. Dist. LEXIS

194544 ("Pugh") (E.D.N.Y. Feb. 24, 2016).

       Obscuring the names that the undercovers used online is likewise a red flag, unfairly

signaling to the jury that the defendant poses a risk. Alimehmeti is relevant not only by way of

analogy to a red flag, but also is illustrative of the inappropriate balance that the government would

have this Court strike by adopting its proposed protective measures. Prioritizing the government’s

interest in an open trial, with thirteen protective measures, over the significant resulting potential

for prejudice to the defendant cannot be the case. Like the courts in Alimehmeti, Hernandez, and




                                                 12

 Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 12 of 16 PageID #: 1031
Pugh, this Court, to the extent it believes that protecting the online personas and monikers is

necessary should instead implement partial closure.8

        c. Restrictions permitting the undercovers to testify in a manner that prevents their
           facial appearance from being revealed to the public, including obscuring their
           faces in any video or photographic evidence, using light disguise and testifying
           behind a screen.
        Obscuring the undercovers’ faces in video and photographic evidence, like the use of

monikers, is unprecedented. In Alimehmeti, the government sought to obscure the images in

publicly available materials, stating "[a]ny videos, photographs, or other images of the UCs that

are shown in open court, or otherwise made available to the public, [will] . . . be altered to pixelate

or otherwise obscure the UCs' faces". There was, however, a critical caveat because the measure

did not apply “to materials viewed only by the Court, essential courtroom personnel, the jury, the

defendant and his counsel, and the Government's trial team." 284 F. Supp. 3d at 482 (emphasis

added). The court’s understanding of the caveat was that the government proposed showing the

unpixelated videos to the jury, defendant, and counsel on their screens, while simultaneously

broadcasting a pixelated video to the courtroom. The government further proposed that the

undercovers testify in light disguise or behind a partition to prevent their recognition. The court

ultimately found that this measure was not going to work, as explained above, and held that the

differences in light disguise and what the jury saw on the video would necessarily create prejudice.

The government now seeks to eliminate this issue by pixelating the image that everyone sees. This

is not a solution, as the court noted in Alimehmeti “the jury would likely discern the fact of a UC's

disguise—including to the extent the UC presented differently in the court than in a video

recording—the jury might infer a potential for danger or retaliation against the UC, and draw


8
  The defendant notes again that this consideration should only be made if the Court is satisfied
that the disclosure of the online personas or monikers will reveal the identity of the undercover
persons, a dubious proposition at best.
                                                  13

    Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 13 of 16 PageID #: 1032
negative inferences adverse [to the defendant]”. Alimehmeti, 284 F. Supp. 3d at 489. If the slight

difference between light disguise and a video is sufficient to cause a potential for prejudice, which

may or may not be noticed, the pixilation is a flashing red light improperly suggesting that the

defendant poses a potential for danger or retaliation against the undercovers. Moreover, the

government’s proposed protective order backdoors admission of altered recording evidence under

Fed. R. Evid. 1002 as a duplicate. Courts have allowed enhancements to videos where the

enhancement makes it easier to identify the persons in the video, finding that the enhancement

changes the image only in a metaphysical sense and has no effect on the accuracy of the image.

See United States v. Seifert, 351 F. Supp. 2d 926, 928 (D. Minn. 2005). But no court has ever

permitted a video to be redacted to prohibit the finder of fact from identifying the persons in the

image. The plain language of Fed. R. Evid. 1001(4) defines a duplicate as an accurate reproduction

of the original. The government’s proposal fails to meet this requirement because it would not be

an accurate reproduction. Further, Fed. R. Evid. 1003 prohibits the introduction of a duplicate

under circumstances where it would be unfair. As the Alimehmeti court explained, the duplicate

here would clearly be unfair to the defendant because it would suggest that she is dangerous.

       The solution here, as it was in Alimehmeti, is to close the courtroom during the

undercover’s testimony. This solution presents minimal prejudice to the defendant. Because the

courtroom has been closed in the past, there has been no media attention to this case and no

spectators for any of the earlier proceedings. Accordingly, the jury is not likely to even note a

partial closure. Further, the prevention of the dissemination of the undercover’s images can be

easily accomplished by substituting, in the record of trial, the pixelated videos.




                                                 14

 Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 14 of 16 PageID #: 1033
                                        III.     Conclusion

       For the reasons stated above, to the extent the Court finds that protective measures are

necessary, the defendant respectfully submits that the Court should find that the government’s

proposed protective restrictions on cross-examination prohibiting the defense from asking

questions designed to identify certain online monikers or personas; other investigations;

undercover techniques and training, infringe on relative areas of cross-examination and violate the

defendant’s right to confront the witnesses against her. Additionally, the Court should reject the

government’s proposed restrictions on the facial appearances of the undercovers in favor of the

superior option of limited closure of the court as outlined in Alimehmeti. Lastly, restriction of the

undercovers identities precludes defense investigation of the undercover witnesses and the defense

respectfully requests the Court order that the government expansively produce any negative Giglio

and Brady material related to the undercovers.


Respectfully submitted this 19th day of June, 2020.

                                                                            By: /s/ Charles D. Swift
                                                                                   Charles D. Swift,
                                                              Pro Hac Vice Attorney for Giampietro
                                                                                            CLCMA
                                                                     833 E. Arapaho Rd., Suite 102
                                                                             Richardson, TX 75081
                                                                                     (972) 914-2507




                                                 15

 Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 15 of 16 PageID #: 1034
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of June, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                                                    By: /s/ Charles D. Swift
                                                            Charles D. Swift, Pro Hac Vice
                                                                   Attorney for Giampietro
                                                             833 E. Arapaho Rd., Suite 102
                                                                     Richardson, TX 75081




                                              16

 Case 2:19-cr-00013 Document 124 Filed 06/19/20 Page 16 of 16 PageID #: 1035
